Response to Remarks1
Continuation of §12. The request to enter the amended claims has been considered. However, the request cannot be granted and the proposed amendments will not be entered: because said proposed amendments fail to place the application in a better form for appeal—by materially reducing or simplifying the issues for appeal—since they raise new issues which would require further consideration and/or search.
Applicant’s remarks directed to the rejections under 35 U.S.C. § 103 are respectfully acknowledged but are not found persuasive for at least the following reasons.
Applicant’s main argument
Applicant’s main argument appears to be as follows:
“the screw profile as recited in independent claim 49, as amended, is not elliptical because the continuously variable curvature of an elliptical screw profile curve precludes construction of the elliptical profile with two or three circular arcs.” 
(Remarks 11–12.) To support this argument, Applicant refers to the standard equation for an ellipse (in Cartesian coordinates). (Id. at 12 (reproduced below).)
            
                
                    
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        
                            
                                y
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                b
                            
                            
                                2
                            
                        
                    
                
                =
                1
            
        
Applicant then provides additional supporting arguments directed to analyses of the radius of curvature under two conditions: (1) when             
                a
                =
                b
            
        ; and (2) when             
                a
                ≠
                b
            
        . (Id.
Applicant’s supporting arguments directed to the first condition (i.e., when                     
                        a
                        =
                        b
                    
                ) (Remarks 12) are unpersuasive
When assessing the first condition, Applicant asserts that
“[b]ecause the radius of curvature is simply the reciprocal of curvature, one of ordinary skill in the art would understand that when             
                a
                =
                b
            
        , the curvature of the resulting ellipse stays constant along the perimeter of the ellipse even though the curve is constantly differentiable. Therefore, one of ordinary skill in the art would not believe that any constantly differentiable profile inherently possesses a continuously varying curvature along the path of the profile. Accordingly, one of ordinary skill in the art would not believe that a constantly differentiable profile curve consisting of sectors of 360°/(2            
                ∙
            
        Z) consisting of circular arcs as recited in independent claim 49 must also have a constantly varying curvature.
(Remarks 12 (italics, bolding, and underlining added).) Examiner respectfully disagrees for the following reasons.
At the outset, Applicant has argued that “one of ordinary skill in the art would not believe that any constantly differentiable profile inherently possesses a continuously varying curvature along the path of the profile. Accordingly, one of ordinary skill in the art would not believe that a constantly differentiable profile curve consisting of sectors of 360°/(2            
                ∙
            
        Z) consisting of circular arcs as recited in independent claim 49 must also have a constantly varying curvature.” (Remarks 12 (bolding, italics added).) Respectfully, Applicant’s instant arguments appear to contradict previous arguments of record. 
For instance, on page 14 of the Remarks filed November 14, 2016 (hereinafter “R16”), Applicant reproduced Figure 3 of Valsamis2 and labelled the flat regions and kinks. Applicant then stated that “[a] constantly differentiable profile curve does not have any ‘kinks’ – i.e., no discontinuities in the arcuate curvature of the entire profile around the perimeter of the cross-sectional shape of the screw elements.” (R16 at 14.) Based on the analysis provided in R16, it appears that, at the time, Applicant believed that a constantly differentiable profile curve does indeed inherently possess a continuously varying curvature along the path of the profile. Otherwise, if this is not the case, then does Applicant now believe that Valsamis’ screw profile is constantly differentiable?
In addition, when considering Applicant’s assertion that one of ordinary skill in the art would not believe that any constantly differentiable profile inherently possesses a continuously varying curvature along the path of the profile, Examiner ponders whether Applicant has considered every possible screw profile shape when making such an assertion. Previously, the courts have determined that the arguments of counsel cannot take the place of evidence in the record. Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (internal quotes and citation omitted); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). With these holdings in mind it is respectfully submitted that, without evidence, Applicant’s instant assertion is unpersuasive. Furthermore, Applicant has stated that an “elongated ellipse must change continuously to conform to the governing equation of an ellipse.” (Remarks 12.) Thus, the elongated ellipse referred to by Applicant appears to inherently possess a continuously varying curvature: because, as suggested by Applicant, the elongated ellipse conforms to the governing equation of an ellipse.
Applicant’s supporting arguments directed to the second condition (i.e., when                     
                        a
                        ≠
                        b
                    
                ) (Remarks 12–13) are unpersuasive
When assessing the second condition (i.e.,             
                a
                ≠
                b
            
        ), Applicant asserts that
“[a]dditionally, when             
                a
                ≠
                b
            
        , the resulting ellipse is elongated and the curvature along the perimeter of the elongated ellipse must change continuously to conform to the governing equation of an ellipse. That is, no neighboring points along the curve of an elongated ellipse share any particular curvature and therefore, the radius of curvature changes continuously as the curve is traversed. Because a continuously changing radius of curvature along the perimeter of an elongated ellipse can only be characterized by circular arcs having an infinitesimal arc length, one of ordinary skill in the art would understand that the curve of an elongated ellipse cannot be characterized by any finite number of circular arcs. Therefore, one of ordinary skill in the art would understand that Li’s
one circular arc when                     
                        a
                        =
                        b
                    
                ; or
an infinite number of circular arcs when                     
                        a
                        ≠
                        b
                    
                .
Because Li’s elliptical is clearly not a circle, one of ordinary skill in the art would understand that constructing Li’s elliptical profile with circular arcs would require an infinite number of circular arcs.
(Remarks 12–13 (underlining added).) Examiner respectfully finds Applicant’s assessment unpersuasive.
Applicant has asserted (without evidence) that “a continuously changing radius of curvature along the perimeter of an elongated ellipse can only be characterized by circular arcs having an infinitesimal arc length”. (Remarks 12.) Applicant then uses this assertion as a basis for additional conclusions as to what one of ordinary skill in the art would understand. (Id. 12–13.) As conveyed above, previously the courts have determined that the arguments of counsel cannot take the place of evidence in the record. Estee Lauder, 129 F.3d at 595; Schulze, 346 F.2d at 602; Geisler, 116 F.3d at 1465. With these holdings in mind it is respectfully submitted that Applicant’s base assertion is unpersuasive. In particular, Applicant has not provided evidence of record that circular arcs—having an infinitesimal arc length—would be required vis-à-vis an elongated ellipse (emphasis added). Likewise, Applicant has not adequately demonstrated that Li’s elliptical profile could not be defined using the profile curve described by Applicant (i.e., a profile curve consisting of a finite number of sectors, each sector consisting of two or three circular arcs (see Remarks 13)). For instance, imagine an elliptical profile. Now imagine dividing the profile in half so that it consists of two sectors. Now divide each sector into three arcs. Wouldn’t each half be a sector? And wouldn’t each sector consist of three arcs? If so, then why would it be impossible to imagine the same construction with any generic elliptical screw profile—for example, Li’s? Respectfully, why would an infinite number of circular arcs be required (Remarks 13)—as opposed to just six? Couldn’t further divisions be employed for each sector—e.g., so that each sector is divided into any desired number of arcs (four, five, six, etc.)? In this same vein, Applicant has suggested that an elliptical screw profile cannot
In view of the above findings, Applicant’s main argument (supra) is unpersuasive
Applicant’s main argument appears to depend on the supporting arguments provided on pages 12–13 of the Remarks. As conveyed above, these supporting arguments are unpersuasive. Thus, by extension, Applicant’s main argument unpersuasive.

/BRAD GORDON/Examiner, Art Unit 1773     



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                                                                                                                                                                                                                           







    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This document is in response to the Remarks filed February 10, 2022.
        2 US 5,487,602 A, issued January 30, 1996 (“Valsamis”).